Per Curiam.
Defendant’s guilty plea to attempted possession of a narcotic drug, to wit, heroin (MCLA § 335.153 [Stat Ann 1957 Rev § 18.1123]) was knowingly and voluntarily tendered, and was accepted by the court in accord with the requisite standard. Boykin v. Alabama (1969), 395 US 238 (89 S Ct 1709, 23 L Ed 2d 274); North Carolina v. Alford (1970), 400 US 25 (91 S Ct 1960, 27 L Ed 2d 162); *156People v. Minson (1970), 24 Mich App 692; People v. Cardenas (1970), 21 Mich App 636; People v. Bartlett (1969), 17 Mich App 205.
A review of the record fails to disclose any reversible error in the trial court proceedings.
Affirmed.